    ELLEN F. ROSENBLUM
    Attorney General
    BRIAN SIMMONDS MARSHALL #196129
    CARLA A. SCOTT #054725
    Senior Assistant Attorneys General
    SHAUNEE MORGAN #194256
    Assistant Attorney General
    Department of Justice
    100 SW Market Street
    Portland, OR 97201
    Telephone: (971) 673-1880
    Fax: (971) 673-5000
    Email: Brian.S.Marshall@doj.state.or.us
            Brian.S.Marshall@doj.state.or.us
            Carla.A.Scott@doj.state.or.us
            Shaunee.Morgan@doj.state.or.us


    Attorneys for Defendants




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION



    PROJECT VERITAS, PROJECT VERITAS                  Case No. 3:20-CV-01435-MO
                                                               3:20-CV-01435-MO
    ACTION FUND,
                                                      REPLY TO PLAINTIFFS' RESPONSE TO
                  Plaintiffs,                         STATE DEFENDANTS' MOTION TO
                                                      DISMISS
           v.
    MICHAEL SCHMIDT, in his official capacity
    as Multnomah County District Attorney,
    ELLEN ROSENBLUM, in her official
    capacity as Oregon Attorney General,

                  Defendants.




Page i - REPLY TOTO
           REPLY  PLAINTIFFS' RESPONSE
                    PLAINTIFFS' RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                  DEFENDANTS'MOTION
                                                             MOTION TO
                                                                    TO DISMISS


                                              Department of Justice
                                              100 SW Market Street
                                               Portland, OR 97201
                                      (971) 673-1880 / Fax: (971) 673-5000
                                                           TABLE OF
                                                           TABLE OF CONTENTS
                                                                    CONTENTS
    TABLE OF AUTHORITIES ......................................................................................................... iii

    INTRODUCTION .......................................................................................................................... 1

    ARGUMENT.................................................................................................................................. 2
    ARGUMENT
    I.                      VERITAS’S CLAIMS
                    NONE OF VERITAS'S CLAIMS SURVIVES THE MOTION TO DISMISS. . ............. 2

          A.        Count II Fails to State a Claim. .......................................................................................... 2
               1.        The Secret Recording Law is Content-Neutral.
                                                     Content-Neutral............................................................... 2

                    a.
                    a.       The law is content-neutral on its face. ...................................................................... 2

                    b.       The law’s justifications are content-neutral.
                                 law's justifications     content-neutral.............................................................. 5

               2.        The Secret Recording Law is Narrowly Tailored. .......................................................... 6

          B. Count I's  I’s Challenge
                             Challenge to     to the
                                                  the Scope of the Open Recording Exceptions Fails to State a
          Claim......................................................................................................................................... 11
          Claim
               1. ORS § 165.540(6) is Content-Neutral and Narrowly Tailored to Serve a Significant
               1.
               Governmental Interest. ......................................................................................................... 12
               2.
               2.        ORS § 165.540(5)(b) is Constitutional. ....................................................................... 14

          C.        Count III Should Be Dismissed. ...................................................................................... 17
               1.
               1.        Count III’s Facial Challenge Fails to State a Claim. ................................................... 17
                               III's Facial
               2.
               2.        Veritas Does Not Have Standing to Assert its Count III As-Applied Challenge. ....... 18
    II.             VERITAS'S
                    VERITAS’S PLANS
                              PLANS FOR
                                    FOR FUTURE
                                        FUTURE RECORDINGS ARE INSUFFICIENTLY
                    DETAILED FOR ITS AS-APPLIED CLAIMS TO BE RIPE
                                                             RIPE......................................... 20
    CONCLUSION............................................................................................................................. 22
    CONCLUSION




Page ii - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                 DEFENDANTS' MOTION
                                                             MOTION TO DISMISS


                                                                        Department of Justice
                                                                        100 SW Market Street
                                                                         Portland, OR 97201
                                                                (971) 673-1880 / Fax: (971) 673-5000
                                                  TABLE OF AUTHORITIES

    Cases

    Act Now to Stop War & End Racism Coal. & Muslim Am. Soc’y
                                                        Soc'y Freedom Found. v. D.C., 846

       F.3d 391 (D.C. Cir. 2017) ........................................................................................................... 4
                      Ass’n
    American Beverage Ass 'n v. City and Cty. of San Francisco, 916 F.3d 749 (9th Cir. 2019).......
                                                                                       2019)        11

    Animal Legal Defense Fund v. Wasden, 878 F.3d 1184 (9th Cir. 2018) .............................. 3, 5, 15

    Babbitt v. United Farm Workers Nat’l
                                   Nat'l Union, 442 U.S. 289 (1979)............................................
                                                             (1979)                                             21

    Barr v. Am. Ass’n
                Ass'n of Political Consultants, Inc., 140 S. Ct. 2335 (2020) ...................................... 4
                 Vopper, 532 U.S. 514 (2001) ............................................................. 1, 5-6, 12, 17, 18
    Bartnicki v. Popper,

    Building Indus. Assoc.—Bay Area v. City of Oakland, 289 F.
                                                            F.Supp.3d
                                                               Supp.3d 1056
                                                                       1056 (N.D. Cal. 2018) ... 11
    California v. Greenwood, 486 U.S. 35 (1988)
                                         (1988)................................................................................ 9

    Carey v. Brown, 447 U.S. 455 (1980).............................................................................................
                                 (1980)                                                                                              4

    Carney v. Adams, --- S.Ct. ----, No. 19-309,
                                         19–309, 2020
                                                 2020 WL
                                                      WL 7250101 (Dec. 10, 2020)
                                                                           2020)................. 19, 20

    Citizens United v. Fed. Election Comm’n,
                                     Comm'n, 558 U.S. 310 (2010)............................................
                                                          (2010)                                             15, 16
    City of Ladue v. Gilleo, 512 U.S. 43 (1994) ................................................................................... 4

    Clapper v. Amnesty Int’l
                       Int'l USA, 568 U.S. 398 (2013) .................................................................... 19

    Dietemann v. Time, Inc., 449 F.2d 245 (9th Cir. 1971) ............................................................ 6, 10

    Eldred v. Ashcroft, 537 U.S. 186 (2003).........................................................................................
                                     (2003)                                                                                          5

    Elkins v. Washington Cty., No. CIV 06-448-ST, 2007 WL 1342155 (D. Or. May 3, 2007)........
                                                                                 2007)         14

    Expressions Hair Design v. Schneiderman, 137 S.Ct. 1144 (2017) ............................................. 10

    Frisby v. Schultz, 487 U.S. 474 (1988) ........................................................................................... 4

    Frudden v. Pilling, 742 F.3d 1199
                                 1199 (9th
                                      (9th Cir. 2014) ...................................................................... 10

    Glendale Assocs., Ltd. v. N.L.R.B., 347 F.3d 1145 (9th Cir. 2003) ................................................ 4

    IMDb.com Inc. v. Becerra, 962 F.3d 1111 (9th Cir. 2020) ........................................................ 3, 7
                               (1967)................................................................................................. 13
    Katz v. U.S., 389 U.S. 347 (1967)

Page iii - REPLY
            REPLYTO
                  TOPLAINTIFFS'
                     PLAINTIFFS'RESPONSE
                                 RESPONSETO
                                          TOSTATE
                                             STATEDEFENDANTS'
                                                  DEFENDANTS' MOTION
                                                              MOTION TO DISMISS


                                                                 Department of Justice
                                                                 100 SW Market Street
                                                                  Portland, OR 97201
                                                         (971) 673-1880 / Fax: (971) 673-5000
    League of United Latin Am. Citizens v. Perry, 548 U.S. 399 (2006) ........................................... 17

    Libertarian Party of Los Angeles County v. Bowen, 709 F.3d 867 (9th Cir. 2013) ..................... 19

    Lone Star Sec. & Video, Inc. v. City of Los Angeles, 827 F.3d 1192 (9th Cir. 2016).....................
                                                                                 2016)                      3

    McCullen v. Coakley, 573 U.S. 464 (2014) .................................................................................... 5

    Nat'l Inst. of Family and Life Advocates v. Becerra, 138 S. Ct. 2361 (2018) .............................. 11

    In re Nat'l Sec. Letter, 863 F.3d 1110 (9th Cir. 2017)....................................................................
                                                     2017)                                                                     3

    Norton v. City of Springfield, Ill., 806 F.3d 411 (7th Cir. 2015) .................................................... 3
    One World One Family Now v. City & Cty. of Honolulu, 76 F.3d 1009 (9th Cir. 1996) ............... 4

    Project Veritas Action Fund v. Rollins, No. 19-1586, 2020 WL 7350243 (1st Cir. Dec. 15, 2020)
       ................................................................................................................. 5, 16, 17, 18, 20, 21, 22

    Recycle for Change v. City of Oakland, 856 F.3d 666 (9th Cir. 2017).........................................
                                                                  2017)                                          15

    Reed v. Town of Gilbert, Ariz., 576 U.S. 155 (2015).......................................................
                                                 (2015)                                                        2, 3, 14-15

    Rumsfeld v. Forum for Academic and Inst. Rights, Inc., 547 U.S. 47 (2006) .............................. 10

    State v. Bichsel, 101 Or. App. 257 (1990) .................................................................................... 14

    State v. Caraher, 293 Or. 741 (1982) ............................................................................................. 9

    State v. Knobel, 97 Or. App. 559 (1989) ............................................................................ 8, 12, 13

    Susan B. Anthony List v. Driehaus, 573 U.S. 149 (2014).............................................................
                                                    (2014)                                                              21

    Thomas v. Anchorage Equal Rights Comm’n,
                                     Comm'n, 220 F.3d 1134 (9th Cir. 2000).............................
                                                                     2000)                              22

    Turner Broad. Sys., Inc. v. F.C.C., 512 U.S. 622 (1994)
                                                     (1994)................................................ 3, 6, 11, 15

    United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960 (9th Cir. 2004).................
                                                                                  2004)                  20
    United States v. Albertini, 472 U.S. 675 (1985) ............................................................................. 6

    United States v. Jacobsen, 466 U.S. 109 (1984).............................................................................
                                            (1984)                                                                              9

    United States v. Schales, 546 F.3d 965 (9th Cir. 2008) ................................................................ 18

    Virginia v. Hicks, 539 U.S. 113 (2003).........................................................................................
                                    (2003)                                                                                          18
    W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624 (1943).........................................................
                                                        (1943)                                                          10


Page iv - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                 DEFENDANTS' MOTION
                                                             MOTION TO DISMISS


                                                                   Department of Justice
                                                                   100 SW Market Street
                                                                    Portland, OR 97201
                                                           (971) 673-1880 / Fax: (971) 673-5000
    Ward v. Rock
            Rock- Against Racism, 491 U.S. 781 (1989) ........................................................ 2, 3, 6, 12
    Wooley v. Maynard, 430 U.S. 705 (1977) .................................................................................... 10

    Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio, 471 U.S. 626 (1985)
                                                                                      (1985)....... 7

    Statutes
                     133.540.............................................................................................................. 7, 8
    Or. Rev. Stat. § 133.540
                     133.543.............................................................................................................. 7, 8
    Or. Rev. Stat. § 133.543

    Or. Rev. Stat. § 133.543(1)(c).....................................................................................................
                     133.543(1)(c)                                                                                                      8, 9

    Or. Rev. Stat. § 133.721(5) ............................................................................................................. 8
    Or. Rev. Stat. § 133.721(7) ........................................................................................................... 14

    Or. Rev. Stat. § 133.721(7)(a).........................................................................................................
                     133.721(7)(a)                                                                                                          8

                     165.540........................................................................................................ 1, 9, 16
    Or. Rev. Stat. § 165.540

    Or. Rev. Stat. § 165.540(1)(c)...................................................................................
                     165.540(1)(c)                                                                                    1, 3, 10, 11, 18

    Or. Rev. Stat. § 165.540(1)(d) ...................................................................................................... 17

    Or. Rev. Stat. § 165.540(1)(e).................................................................................................
                     165.540(1)(e)                                                                                                  17, 18

    Or. Rev. Stat. § 165.540(5)(a).........................................................................................................
                     165.540(5)(a)                                                                                                          4

    Or. Rev. Stat. § 165.540(5)(b) .............................................................................. 11, 14, 15, 16, 17

    Or. Rev. Stat. § 165.540(5)(b)(B) ........................................................................................... 15, 17

    Or. Rev. Stat. § 165.540(6) ..................................................................................................... 12, 13

    Or. Rev. Stat. § 165.540(6)(a).......................................................................................................
                     165.540(6)(a)                                                                                                        13

    Or. Rev. Stat. § 165.540(6)(c).................................................................................................
                     165.540(6)(c)                                                                                                  13, 14

    Or. Rev. Stat. § 165.540(a) ........................................................................................................... 13

    Or. Rev. Stat. § 165.540(c) ....................................................................................... 7, 8, 19, 20, 21

    Or. Rev. Stat. § 165.540(e) ....................................................................................................... 1, 19

    Or. Rev. Stat. § 41.910(1) ............................................................................................................... 9



Page v - REPLY
          REPLYTOTOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                  DEFENDANTS' MOTION
                                                              MOTION TO DISMISS


                                                                  Department of Justice
                                                                  100 SW Market Street
                                                                   Portland, OR 97201
                                                          (971) 673-1880 / Fax: (971) 673-5000
                                             INTRODUCTION

           Oregonians have a legitimate interest in protecting their reasonable expectation that they

    will not be recorded without their knowledge. Oregon’s
                                                  Oregon's Secret Recording Law, ORS § 165.540,

    is a balanced and content-neutral law that advances this interest and protects Oregonians from

    becoming unwitting and unwilling participants in another’s
                                                     another's expression. The Secret Recording
    Law also respects the First Amendment rights of individuals, including journalists, to gather and

    use audio in their expressive activities. It does so by allowing the recording of any conversation

    so long as the other parties to the conversation are “specifically
                                                         "specifically informed.”
                                                                       informed." Recording is also
    allowed without such notice in certain enumerated circumstances that do not turn on the
    recording’s content. ORS § 165.540(1)(c)
    recording's                165.540(1)(c) and
                                             and (5)–(6).
                                                  (5)—(6).Therefore,
                                                           Therefore, Veritas1 challenge
                                                                     Veritas’s challenge to the law

    fails. See Argument
               Argument §§
                        §§I.A—I.B,
                           I.A–I.B, below.
                                    below.

           The Secret Recording Law also protects
                                         protects Oregonians’
                                                  Oregonians' interests against the distribution of

    illegal recordings. ORS § 165.540(e). Veritas’s
                                          Veritas's facial challenge to this provision fails because,
    like the federal statute at issue in Bartnicki v. Popper,
                                                      Vopper, most applications of the distribution

    provision are lawful. See 532 U.S. 514 (2001); Argument § I.C.1, below. An as-applied

    challenge to the law under Bartnicki could succeed in some circumstances, but Veritas lacks

    standing to bring an as-applied challenge here because Veritas has no illegal recordings to

    distribute other than those it made itself. See § I.C.2, below. Veritas’s
                                                                    Veritas's as-applied challenges are

    also too indefinite to be fit for judicial review and are therefore barred under the prudential

    ripeness doctrine. To adjudicate an as-applied challenge, the Court must know what facts it is

    applying the statute to. Veritas’s hypotheticals about the recordings it hopes to make are too
                             Veritas's hypotheticals

    indefinite to be ripe. See Argument § II, below.
           The Complaint should be dismissed with prejudice.


    1
      “Veritas” refers
    1 "Veritas" refers collectively
                       collectively to
                                    to both
                                       both Plaintiffs: Project Veritas        and Project Veritas Action Fund.

Page 1 - REPLY
          REPLYTOTOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                  DEFENDANTS' MOTION
                                                              MOTION TO DISMISS


                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
                                                ARGUMENT

    I.     NONE OF VERITAS'S
                   VERITAS’S CLAIMS SURVIVES THE MOTION TO DISMISS.

           A.       Count II Fails to State a Claim.
            The Secret Recording Law is a content-neutral requirement that
                                                                      that protects
                                                                           protects individuals’
                                                                                    individuals'

    interest in not being recorded without their knowledge. Section
                                                            Section I.A.1
                                                                    I.A.1 rebuts
                                                                          rebuts Veritas’s
                                                                                 Veritas's claim that

    the Secret Recording Law is content-based. Given that the law is content-neutral, it must be

    upheld because it is (1) “narrowly
                             "narrowly tailored to serve a significant government interest,”
                                                                                  interest," and (2)
    “leave[s] open ample alternative channels for communication of the information.”
    "leave[s]                                                          information." Ward v. Rock
    Against Racism, 491 U.S. 781, 791 (1989). Section I.A.2 addresses
                                                            addresses Veritas’s
                                                                      Veritas's challenge to the
    law’s compliance with the narrow tailoring requirement, including Veritas’s
    law's compliance                                                  Veritas's argument that the

    requirement that it “specifically inform” others while recording is compelled speech. Veritas
                        "specifically inform"

    does not contend the law fails to leave open sufficient alternative channels.
                    1.      The Secret Recording Law is Content-Neutral.
           “Government regulation of speech is content based if a law applies to particular speech
           "Government

    because of the topic discussed or the idea or message expressed.”
                                                          expressed." Reed v. Town of Gilbert, Ariz.,
    576 U.S. 155, 163 (2015). The courts also consider laws to be content-based when they “cannot
                                                                                          "cannot
       “‘justified without reference to the
    be "'justified                      the content
                                            content of
                                                    of the
                                                        theregulated
                                                            regulatedspeech,”’ or were
                                                                      speech,' or were adopted
                                                                                       adopted by the

    government ‘because
               'because of disagreement with the message [the speech]
                                                              speech] conveys[.]’”
                                                                      conveys[.] " Id. at 164

    (quoting Ward, 491 U.S. at 791 ). Because the Secret Recording Law is not content-based under

    either test, it is content-neutral and subject to intermediate scrutiny.

                            a.      The law is content-neutral on its face.
           “[A] speech regulation targeted at specific subject matter is content
           "[A]                                                          content based….”
                                                                                 based...." Reed, 576

    U.S. at 169. Thus, in Reed, the Supreme Court held that regulating messages about a “political
                                                                                        "political
    candidate” differently from those advertising “an
    candidate"                                    "an assembly of like-minded individuals”
                                                                              individuals" were
    “paradigmatic example[s] of content-based discrimination.”
    "paradigmatic                             discrimination." Id. In other cases, courts have held


Page 2 - REPLY
          REPLYTOTOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                  DEFENDANTS' MOTION
                                                              MOTION TO DISMISS


                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
    regulations of particular subject matters such as “agricultural operations,"22 the receipt of an FBI
                                                      "agricultural operations,”
            request,3 panhandling,4
    records request,3 panhandling,4 and "date                 information"55 to be content-based. On
                                        “date of birth or age information”

    the other hand, distinctions based on the medium of the communication or otherwise unrelated to

    the message conveyed are content-neutral. See Turner Broad. Sys., Inc. v. F.C.C., 512 U.S. 622,
    648 (1994) (holding requirement to carry local television stations is content-neutral); Lone Star

    Sec. & Video, Inc. v. City of Los Angeles, 827 F.3d 1192, 1200 (9th Cir. 2016) (holding

    ordinances banning mobile billboards are content-neutral because they “do
                                                                          "do not single out a

    specific subject matter for differential treatment, nor is any kind of mobile billboard exempted
    from regulation based on its content”).
                                 content").

              Both the general rule established by ORS § 165.540(1)(c) and its exceptions are content-

    neutral. The general prohibition of ORS § 165.540(1)(c) applies regardless of the subject-matter

    of the conversation recorded. That secret recording can be intertwined with expression does not

    make this rule content-based. New York City requiring a Central Park concert to turn down the

    volume was content-neutral, even though the music was expressive. See Ward, 491 U.S. at 792.
    Similarly, the federal government requiring that cable companies carry local channels was

    content-neutral, even though those local channels distributed broadcasts protected by the First

    Amendment. See Turner Broad. Sys., 512 U.S. at 643–45.
                                                   643-45. But because neither law’s
                                                                               law's application

    turned on “the
              "the topic discussed or the idea or message expressed,”
                                                          expressed," Reed, 576 U.S. at 163, neither

    was content-based.


    2
    2 Animal    Legal Defense Fund v. Wasden, 878 F.3d 1184, 1204 (9th Cir. 2018).
    3
    3 In re   Nat'l Sec. Letter, 863 F.3d 1110, 1123 (9th Cir. 2017).
    4
    4Norton v. City of Springfield, Ill., 806 F.3d 411, 412 (7th Cir. 2015) (holding restricting
    panhandling, defined “oral
                         "oral request for an immediate donation of money,”
                                                                       money," is content-based after
    Reed).
    5
    5   IMDb.com Inc. v. Becerra, 962 F.3d 1111, 1120 (9th Cir. 2020) (quotations omitted).



Page 3 - REPLY
          REPLYTOTOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                  DEFENDANTS' MOTION
                                                              MOTION TO DISMISS


                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
                                 “courts consider a rule content-based when it establishes a general ban
              As for exceptions, "courts

    on speech, but maintains exceptions for speech on certain subjects."
                                                              subjects.” Glendale Assocs., Ltd. v.

    N.L.R.B., 347 F.3d 1145, 1155 (9th Cir. 2003) (citing City of Ladue v. Gilleo, 512 U.S. 43, 60

    (1994)) (emphasis added). For example, a prohibition on all residential picketing is content-
    neutral,6 but excepting one subject matter, such as labor disputes, from that prohibition renders it
    neutral,6
    content-based.7 Likewise, a law may ban all unsolicited robocalls, but exempting only robocalls
    content-based.7

    attempting to collect government debts from that prohibition subjects the law to strict scrutiny.
                    Ass’n
    See Barr v. Am. Ass 'n of Political Consultants, Inc., 140 S. Ct. 2335, 2346 (2020). But an
    exception is only content-based when it turns on the subject matter of the communication, and

    thus discriminates against disfavored topics. See One World One Family Now v. City & Cty. of

    Honolulu, 76 F.3d 1009, 1012 n.5 (9th Cir. 1996) (finding exceptions to an ordinance prohibiting

    sidewalk sales allowing the sale of newspapers, concessions, and parade-related buttons and

    souvenirs did not render the ordinance content-based); Act Now to Stop War & End Racism
    Coal. & Muslim Am. Soc’y
                       Soc'y Freedom Found. v. D.C., 846 F.3d 391, 405 (D.C. Cir. 2017)

    (holding different rules for signs announcing events are not content-based “as
                                                                               "as long as it does not

    distinguish among types of event[s] based on content”).
                                                 content").

             Here, the exceptions to the Secret Recording Law’s
                                                          Law's prohibitions do not turn on the

    content of the communication, thus the law is not content-based. The prohibition on secret

    recording “do[es]
              "do[es] not apply to …    [a] person
                                   ... [a]  person who
                                                   who records
                                                       records aa conversation
                                                                  conversation during a felony that

    endangers human life.”
                    life." ORS § 165.540(5)(a). Whatever the content of the recording, so long as

    it is made when a life-threatening felony is being committed (which is conduct, not speech), it is

    permitted without informing others of the recording. Thus, this exception does not “pivot[]
                                                                                       "pivot[] on

    the content of the recording”
                       recording" and does not require “viewing
                                                       "viewing the recording [to] make a

    6
    6   Frisby v. Schultz, 487 U.S. 474 (1988).
    7
    7   Carey v. Brown, 447 U.S. 455 (1980).

Page 4 - REPLY
          REPLYTOTOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                  DEFENDANTS' MOTION
                                                              MOTION TO DISMISS


                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
    determination about criminal liability.”
                                 liability." Wasden, 878 F.3d at 1204. Veritas belittles this argument

    by suggesting it would mean recording a cookie recipe during a life-threatening felony would be
    lawful. Pls.’
            Pls.' Resp. (ECF No. 35) at 12–13.     that’s exactly
                                        12-13. But that's exactly how the statute operates, and
                                                                                            and that’s
                                                                                                that's

    why that exception is not content-based. In Wasden, the Ninth Circuit found Idaho’s
                                                                                Idaho's Ag-Gag

    statute was content-based precisely because “a
                                                "a videographer could record an after-hours birthday

    party among co-workers …   but not
                           ... but not the
                                        the animal
                                            animal abuse,
                                                   abuse, feedlot
                                                          feedlot operation, or slaughterhouse

    conditions.” 878 F.3d at 1204; cf. McCullen v. Coakley, 573 U.S. 464, 479 (2014) (concluding a
    conditions."

    statute establishing a 35-foot buffer zone near abortion clinics did not “draw
                                                                             "draw content-based
                        face”). This exception treats all recordings during the commission of a life-
    distinctions on its face").

    threatening felony identically and therefore is content-neutral on its face.

                           b.          law’s justifications are content-neutral.
                                   The law's
           The justification for the Secret Recording Law is to provide individuals fair notice when

                                          Defs.’ Mot.,
    another person is recording them. See Defs.' Mot., at 7-9.
                                                          7–9. This
                                                               This requirement
                                                                    requirement protects individuals’
                                                                                         individuals'

    First Amendment interest in not unwittingly becoming part of another’s
                                                                 another's expressive content. See

    Project Veritas Action Fund v. Rollins, No. 19-1586, 2020 WL 7350243, at *20 (1st Cir. Dec.
              (“Notice of recording may help [] private individuals avoid the shame or
    15, 2020) ("Notice

    embarrassment of the recording of their unfiltered comments or help prevent their statements
    from being taken out of context.”). “The First Amendment securely protects the freedom to
                            context."). "The
    make—or
    make or decline to make—one's
                       make—one’s own speech; it bears less heavily when speakers assert the

    right to make other
                  other people’s
                        people's speeches.”
                                 speeches." Eldred v. Ashcroft, 537 U.S. 186, 221 (2003) (rejecting

    First Amendment challenge to copyright extension) (emphasis added). Veritas argues that the
    fact that the parties agree that individuals speak differently when they are being recorded shows

    that the law’s
             law's justification is content-based. Pls.’
                                                   Pls.' Resp. at 13–14. But individuals, not the
                                                                  13-14. But

    government, determine what they do and do not say when recorded. And individuals have a

    recognized interest in
                        in avoiding
                           avoiding “public
                                    "public disclosure
                                            disclosure of
                                                       of private
                                                          privateconversations….”
                                                                  conversations...." Bartnicki, 532


Page 5 - REPLY
          REPLYTOTOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                  DEFENDANTS' MOTION
                                                              MOTION TO DISMISS


                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
    U.S. at 533. The State has a legitimate interest in avoiding the “chilling
                                                                     "chilling effect on private speech”
                                                                                                 speech"

    that recording without notice might cause. Id. The Ninth Circuit has recognized these interests

    extend to recordings by the other party to a conversation. See Dietemann v. Time, Inc., 449 F.2d

    245, 249 (9th Cir. 1971). The State’s
                                  State's interest does not turn on the content of the recording, only

    whether individuals have had fair notice that they are being recorded.

           Nor does the purpose of the life-threatening felony exception—to allow the gathering of

    evidence of serious crimes—make the exception content-based. The expression Veritas seeks to

    protect is the content it creates with the raw footage it records. See Compl. ¶ 44. Veritas argues
    that the State’s purpose is
             State's purpose is to
                                to favor
                                   favor videos
                                         videos incorporating footage of life-threatening crimes over

    other videos. Pls.’ Resp. at
                  Pls.' Resp. at 13.
                                 13. But the State is not motivated by a desire to favor expression that

    uses video of life-threatening crimes. See Ward, 491 U.S. at 791 (holding the purpose inquiry
             “whether the government has adopted a regulation of speech because of disagreement
    turns on "whether

    with the message it conveys”);
                        conveys"); Turner Broad. Sys., 512 U.S. at 647 (holding must-carry

    provisions were content-neutral because the "purpose
                                                “purpose is unrelated to the content of expression

    disseminated”). Rather, the purpose of the exception is to allow evidence to be preserved and
    disseminated").

    used for law enforcement. “A
                              "A regulation that serves purposes unrelated to the content of

    expression is deemed neutral, even if it has an incidental effect on some speakers or messages

    but not others.”
            others." Ward, 491 U.S. at 791. Because the evidentiary purpose of the life-threatening
    felony exception is unrelated to any expressive use of such videos,
                                                                videos, the
                                                                        the State’s
                                                                            State's purpose is not

    content-based.
                       2. The
                           TheSecret
                               SecretRecording
                                     RecordingLaw
                                               Law isis Narrowly
                                                        Narrowly Tailored.

           Because the Secret Recording Law is content-neutral, “the
                                                                "the requirement

    of narrow tailoring is satisfied
                           satisfied ‘so
                                     'so long as the …    regulation promotes
                                                     ... regulation  promotes aa substantial government

    interest that would be achieved
                           achieved less
                                    less effectively
                                         effectively absent
                                                     absent the
                                                             the regulation.’”
                                                                  regulation.'" Ward, 491 U.S. at 799

    (quoting United States v. Albertini, 472 U.S. 675, 689 (1985)) (alteration in original). “So
                                                                                             "So long as


Page 6 - REPLY
          REPLYTOTOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                  DEFENDANTS' MOTION
                                                              MOTION TO DISMISS


                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
    the means chosen are not substantially broader than necessary
                                                        necessary to
                                                                  to achieve
                                                                     achieve the
                                                                             the government’s
                                                                                 government's

    interest, however, the regulation will not be invalid simply because a court concludes that the

    government's interest could be adequately served by some less-speech-restrictive alternative.”
                                                                                     alternative." Id.

    at 800. If the law were content-based, thus triggering strict scrutiny, the State would have a far

    higher burden: “If
                   "If a less restrictive alternative would serve the Government’s
                                                                      Government's purpose, the
    legislature must use that alternative.”
                              alternative." IMDb.com Inc. v. Becerra, 962 F.3d 1111, 1125 (9th Cir.

    2020) (cited in Pls.’ Resp. at
                    Pls.' Resp. at 18).
                                   18). But that higher standard does not apply to a content-neutral

    law.

           Veritas argues the Secret Recording Law is not narrowly tailored because it is

    underinclusive. Pls.’          18–19. As
                    Pls.' Resp. at 18-19. As aa threshold
                                                 threshold matter,
                                                           matter, that
                                                                   that aa policy
                                                                           policy may be underinclusive

    is immaterial because, under intermediate scrutiny, “governments
                                                        "governments are entitled to attack problems

    piecemeal, save where their policies implicate rights so fundamental that strict scrutiny must be
    applied.” Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio, 471 U.S. 626,
    applied."
    651 n.14 (1985). Content-neutral laws fail the First Amendment’s
                                                         Amendment's narrow-tailoring requirement

    when they prohibit too much speech,
                                speech, not
                                        not too
                                            too little.
                                                little. Thus,
                                                        Thus, Veritas’s
                                                              Veritas's claim that Oregon’s
                                                                                   Oregon's laws do

    not impose identical restrictions on equally or more offensive conduct has no constitutional

    significance.
           Even if underinclusiveness mattered, neither
                                                neither of
                                                        of Veritas’s
                                                           Veritas's grounds for claiming ORS

    § 133.540 is underinclusive withstand scrutiny. Veritas first argues that allowing any party to a

    phone call to record without warning is unjustified. Pls.’
                                                         Pls.' Resp. at 18 & n.5. But Oregon is

    entitled to make the judgment that recording in-person conversations is less common and more

    corrosive to social trust than recording a phone call.
           Veritas’s other
           Veritas's other underinclusiveness
                           underinclusiveness argument
                                              argument relies on a misreading of both the Secret

    Recording Law, ORS § 133.540, and the statute that specifically addresses eavesdropping, ORS

    § 133.543. First, Veritas ignores that eavesdropping is also covered by ORS § 165.540(c). So


Page 7 - REPLY
          REPLYTOTOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                  DEFENDANTS' MOTION
                                                              MOTION TO DISMISS


                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
    long as “a conversation” is "obtain[ed],"
            "a conversation"    “obtain[ed],” it is covered under ORS § 165.540(c) regardless of

    whether the recorder participates in the conversation or not. Therefore,
                                                                  Therefore, Veritas’s
                                                                             Veritas's claim that
    Oregon’s laws
    Oregon's laws are "more
                      “more strenuously"
                            strenuously” applied to one’s “own conversations"
                                                    one's "own conversations” than "the
                                                                                   “the

    conversations of others”           wrong.8 See Pls.'
                     others" is simply wrong.8     Pls.’ Resp.
                                                         Resp. at 18.

           Second, Veritas claims that ORS § 133.543 “permits
                                                     "permits third parties to secretly obtain [a

    conversation] so long as there is no reasonable expectation of privacy."
                                                                   privacy.” Id. at 19 (emphasis

    added). But that’s not what
                that's not what the
                                the statute
                                    statute says: the eavesdropping law prohibits recording when

    individuals are justified in believing they are not being recorded, not when they have an abstract
    expectation of privacy. The statute defines the oral recording prohibition to include “[a]ny
                                                                                          "[a]ny oral

    communication …   uttered by
                  ... uttered by aa person
                                    person exhibiting
                                           exhibiting an
                                                      an expectation
                                                         expectation that such communication is not

    subject to interception under circumstances justifying such expectation.”
                                                                expectation." ORS § 133.721(7)(a)

    (emphasis added). As defined in the statute, “interception”
                                                 "interception" means recording or listening through
                 device.9 In other words, unless a person knows of or consents to having a
    a mechanical device.9

    conversation recorded by a third party, that recording is illegal.

           While it is true that ORS § 133.540 spells out in detail the circumstances in which a

    person need not expect to be recorded while ORS § 133.543 does not, the result is the same:

    whether the speaker recorded has an abstract expectation of privacy or not, a person cannot

    unexpectedly record other speakers without their knowledge. Individuals ordinarily do not expect

    to be recorded. Accordingly, under ORS § 133.543(1)(c), a specific warning is generally

    required. But in certain settings, such as rallies and public meetings, recording is more common

    and specific warnings are less practical, so open recording is permitted without a specific

    8
    8 Veritas characterizes their recordings as being of their “own”
                                                               "own" conversation, but it is seeking to
    record others’
            others' words without telling them. See also State v. Knobel, 97 Or. App. 559, 565 (1989)
    (“the statute does not forbid the recording
    ("the                             recording ofof one’s     words”).
                                                     one's own words").
    9
      “‘Intercept’means
    9 "'Intercept' meansthe
                         the acquisition,
                              acquisition, by
                                           by listening
                                              listening or recording, of the contents
                                                                             contents of
                                                                                      of any
                                                                                         any …
                                                                                             ... oral
    communication through the use of any electronic, mechanical or other device.”
                                                                               device." ORS §
    133.721(5).

Page 8 - REPLY
          REPLYTOTOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                  DEFENDANTS' MOTION
                                                              MOTION TO DISMISS


                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
    warning. Veritas may quibble that the contours of the law are not the same for telephone calls

    and in-person conversations, or disagree with Oregon’s
                                                  Oregon's policy decision that both eavesdropping

    and other secret recording are worthy of protection, but neither judgment makes ORS

    § 133.543(1)(c) unconstitutional.

           Veritas also argues that the Secret Recording Law is suspect because it bars private

    parties from engaging in conduct that would be allowed of the government under the Fourth

    Amendment. Pls.’ Resp. at 16-18.
               Pls.' Resp.    16–18. As
                                     As Veritas
                                        Veritas concedes,
                                                concedes, these
                                                          these are
                                                                are two
                                                                    two distinct bodies of law. See

    Pls.’ Resp.
    Pls.' Resp. at 17; California v. Greenwood, 486 U.S. 35, 44 (1988) (rejecting argument that the
    “concepts of privacy under the laws of each State are to determine the reach of the Fourth
    "concepts
    Amendment”). Fourth Amendment jurisprudence is particularly irrelevant to the First
    Amendment").

    Amendment question presented here given that the Fourth Amendment “proscrib[es]
                                                                      "proscrib[es] only

    governmental action.”
                 action." See United States v. Jacobsen, 466 U.S. 109, 113 (1984); see also id.

    (noting the Fourth Amendment is wholly inapplicable “to
                                                        "to a search or seizure, even an

    unreasonable one, effected by a private individual not acting as an agent of the Government or

    with the participation or knowledge of any governmental official.”
                                                            official." (citations and quotations

    omitted)).
           In addition, the floor of personal privacy established by the Fourth Amendment against

    government searches is not a ceiling prohibiting the states from enacting greater protections for

    privacy in other contexts. The Fourth Amendment does not even establish the ceiling for state

    protections against unreasonable searches and seizures. See, e.g., State v. Caraher, 293 Or. 741,
    750–51 (1982) (noting that the Oregon Supreme Court may “interpret
    750-51 (1982)                                           "interpret [Oregon’s]
                                                                       [Oregon's] own

    constitutional provision regarding search and seizure and to impose higher standards on searches

    and seizures under our own constitution than are required by the federal constitution.”);
                                                                             constitution."); ORS

    § 41.910(1) (barring use of evidence obtained in violation of ORS § 165.540 in criminal

    prosecutions).


Page 9 - REPLY
          REPLYTOTOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                                RESPONSETO
                                         TOSTATE
                                            STATEDEFENDANTS'
                                                  DEFENDANTS' MOTION
                                                              MOTION TO DISMISS


                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            In any event, Ninth Circuit precedent rejecting the argument that individuals lose their

    interest in not being recorded by anyone with whom they voluntarily speak controls here. See

    Dietemann, 449 F.2d at 249. Dietemann precludes importing Veritas’s
                                                              Veritas's understanding of certain

    Fourth Amendment principles to the First Amendment questions here.
            This Court should also reject Veritas’s
                                          Veritas's argument that the notification required under ORS

    § 165.540(1)(c) is a form of compelled
                                 compelled speech
                                           speech subject
                                                  subject to
                                                           to strict
                                                              strict scrutiny.  “[V]irtually all
                                                                      scrutiny. "[V]irtually

    government regulation affects speech,"
                                  speech,” but not all such regulation is subject to heightened

    scrutiny. See Expressions Hair Design v. Schneiderman, 137 S.Ct. 1144, 1152 (2017) (Breyer, J.,
    concurring in judgment) (emphasis added). The compelled speech doctrine is applicable in cases

    where the speech at issue is in fact dictated by the challenged law. See, e.g., W. Va. State Bd. of

    Educ. v. Barnette, 319 U.S. 624, 629 (1943) (where students were required to salute and recite

    the Pledge of Allegiance); Wooley v. Maynard, 430 U.S. 705, 707 (1977) (where motorists were

    required to display the “Live
                            "Live Free or Die”
                                          Die" motto on their vehicles); Frudden v. Pilling, 742 F.3d

    1199, 1201 (9th Cir. 2014) (where students were required to wear a uniform with a written

    message). Courts apply heightened judicial scrutiny when government-compelled speech forces
                  “to be an instrument for fostering public adherence to an ideological point of view
    an individual "to

    he finds unacceptable.”
             unacceptable." Wooley, 430 U.S. at 715. Speech that is conditional to regulated activity

    is not compelled. See Rumsfeld v. Forum for Academic and Inst. Rights, Inc., 547 U.S. 47, 62

    (2006) (finding requirement that schools send emails or post notices about military recruiters was
    “only 'compelled'
    "only ‘compelled’if,
                      if,and
                          andto
                              tothe
                                 theextent,
                                     extent, the
                                              the school
                                                   school provides
                                                          provides such
                                                                   such speech
                                                                        speech for other recruiters.").
                                                                                         recruiters.”).

           Here, ORS § 165.540(1)(c) regulates the conditions under which an individual may

    record a conversation. It requires that if individuals choose to record a conversation, they must
    first specifically inform all participants in that conversation. The compelled speech Veritas

                 “plainly incidental"
    points to is "plainly incidental” to this regulation. See Rumsfeld, 547 U.S. at 62. The law does not

    dictate how Veritas’s                                 “specifically inform"
                Veritas's agents or any other individuals "specifically inform” the other participants


Page 10 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
    in the conversations, it just mandates that they do so if they wish to record. Veritas can provide

    that notice in whatever way it chooses; through the verbal
                                                        verbal warning
                                                               warning of
                                                                       of “I
                                                                          "I am
                                                                             am recording,”
                                                                                recording," Pls.’
                                                                                            Pls.'

    Resp. at 15, or by placing a placard on a table that reads “Recording
                                                               "Recording in progress.”
                                                                             progress." Both cases

    Veritas cites illustrate this important distinction. In National Institute of Family and Life

    Advocates v. Becerra, the government required private pregnancy clinics to display and

    distribute the government’s
                   government's notices about state-funded services, including abortion, and licensing

    requirements. 138 S. Ct. 2361, 2369–70
                                   2369-70 (2018). Similarly, the ordinance at issue in American

    Beverage Ass’n
             Ass'n v. City and County of San Francisco required health warnings on advertisements
    for sugar-sweetened drinks, the exact details, content, placement, and size of which were

    government mandated. 916 F.3d 749, 753 (9th Cir. 2019).
           The notification required under the Secret Recording Law bears none of the markers of

    compelled speech subject to strict scrutiny: it does not force individuals to adopt or express any

    particular viewpoint or to alter their own messages. See Turner Broad. Sys., 512 U.S. at 655

    (rejecting the application of struct scrutiny because the regulation that cable broadcasters must

    carry local channels was content-neutral and did not force the broadcasters to alter their own

    message). To the extent that any speech is compelled under ORS § 165.540(1)(c), “the
                                                                                    "the degree of

    compulsion is minimal”
                  minimal" and subject to a “far      relaxed” standard of judicial review. See
                                            "far more relaxed"

    Building Indus. Assoc.—Bay Area v. City of Oakland, 289 F.
                                                            F.Supp.3d
                                                               Supp.3d 1056,
                                                                       1056, 1060
                                                                             1060 (N.D. Cal.

    2018). ORS § 165.540(1)(c) would meet that standard, and Veritas fails to provide any basis for

    concluding otherwise.

           Count II should be dismissed.

           B.      Count I’s
                          I's Challenge to the Scope of the Open Recording Exceptions Fails to
                   State a Claim.
           The Secret Recording Law’s
                                Law's exceptions to the general requirement that individuals

    provide notice before recording a conversation, ORS § 165.540(5)(b) and (6), are content-

    neutral. These open recording provisions are also narrowly tailored
                                                               tailored to
                                                                        to Oregonians’
                                                                           Oregonians' legitimate

Page 11 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
    expectations of when and under what circumstances they will be recorded. Because both

    provisions are content-neutral and are narrowly tailored to serve a significant governmental

    interest, they do not violate the First Amendment. See Ward, 491 U.S. at 791.

                           ORS§§165.540(6)
                       1. ORS     165.540(6)isisContent-Neutral
                                                Content-Neutral and
                                                                and Narrowly
                                                                    Narrowly Tailored
                                                                             Tailored to Serve
                           a Significant Governmental Interest.
           ORS § 165.540(6) allows recordings made with an “unconcealed
                                                           "unconcealed recording device”
                                                                                  device" of
    “[p]ublic or semipublic meetings”
    "[p]ublic               meetings" and “classes”
                                          "classes" as well
                                                       well as
                                                            as “[p]rivate
                                                               "[p]rivate meetings
                                                                          meetings …
                                                                                   ... if all others

    involved knew or reasonably should have known that the recording was being made.”
                                                                               made." Veritas

    argues that these exceptions are content-based and “disfavor[]
                                                       "disfavor[] effective recording in similarly
    situated circumstances.”
             circumstances." Pls.’ Resp. at
                             Pls.' Resp. at 22.
                                            22. Veritas
                                                Veritas compares a celebrity speaking at a press

    conference to a conversation with a celebrity on a public sidewalk. Id. But those circumstances

    are dissimilar: people expect to be recorded at press conferences. See Compl. ¶ 42. That is

    exactly the point. Individuals are more likely to anticipate being recorded in the settings listed in

    ORS § 165.540(6). This justification is content-neutral because it aims to protect
                                                                               protect individuals’
                                                                                       individuals'

    interests in knowing when they are being recorded; it is not the government regulating based on

    what those individuals choose to say. See § I.A.1.b, above.

           Veritas further argues that these exceptions only “allow
                                                             "allow for staid, predictable, low-value
    newsgathering” when they should “tak[e]
    newsgathering"                  "tak[e] care not to otherwise cripple effective forms of
    newsgathering.” Pls.’
    newsgathering."                        “prohibiting surreptitious tape recording of a conversation
                    Pls.' Resp. at 22. But "prohibiting

    does not restrict [one’s] right to
                      [one's] right to communicate with individuals or to gather news,"
                                                                                 news,” nor does it

    “intrude on the press'
    "intrude        press’ ability
                           ability to
                                   to contact
                                      contact and communicate with anyone it chooses.”
                                                                             chooses." State v.

    Knobel, 97 Or. App. 559, 563 (1989). The exceptions allowing open recording in these forums

    constitute a reasonable and content-neutral time, place, and manner regulation.

           Because the law “does
                           "does not distinguish based on the content of the intercepted
    conversations,” Bartnicki, 532 U.S. at 526, the open recording provisions must only be
    conversations,"
    “narrowly tailored to serve a significant governmental interest,”
    "narrowly                                              interest," Ward, 491 U.S. at 791. ORS

Page 12 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
    § 165.540(6) meets that test. Veritas argues that ORS § 165.540(a) and (b) are “overinclusive
                                                                                   "overinclusive

    and not narrowly tailored”
                     tailored" because they don’t allow the use of concealed recording devices at
                                            don't allow

    public or semipublic meetings or classes. Pls.’
                                              Pls.' Resp. at 24. Although there is a lesser reasonable

    expectation of privacy in these settings, secret recording still carries the risk of unfair surprise.

    ORS § 165.540(a) and (b) strike a balance by allowing unwarned open recording in these

    specific settings.

            Veritas argues that the law is “substantially
                                           "substantially overbroad”
                                                          overbroad" because it prohibits unwarned

    recording of conversations
                 conversations that
                               that are
                                    are not
                                        not in
                                             in public
                                                public settings.
                                                        settings.Pls.’
                                                                 Pls.' Resp.
                                                                       Resp. at
                                                                             at 24–25
                                                                                24-25 (citing Katz v.
    U.S., 389 U.S. 347, 351 (1967) (“What
                                   ("What a person knowingly exposes to the public, even in his

    own home or office, is not a subject of Fourth Amendment protection.”)).
                                                             protection.")). That an act is in plain

    view so that the Fourth Amendment would not consider the government’s
                                                             government's gaze to be a search

    does not mean it is unconstitutional for the State to protect Oregonians’
                                                                  Oregonians' expectations that their

    conversations on public transit, in parking lots, and in crowded cafes will not be recorded

    without a specific notice. See § I.A.2, above. And the mere fact that a conversation takes place in

    public and could be overheard by third parties does not mean its participants “knowingly
                                                                                  "knowingly expose”
                                                                                             expose"

    that conversation to the public. These circumstances are distinct from those of ORS

    § 165.540(6)(a) and (b), where it would be more difficult to “specifically
                                                                 "specifically inform[]”
                                                                               inform[]" every

    participant in the conversation that they are being recorded.

            As to ORS § 165.540(6)(c), Veritas argues that private meetings are “few
                                                                                "few and far
    between[.]” Pls.'
    between[.]" Pls.’ Resp.
                      Resp. at
                            at 24.
                               24. Veritas
                                   Veritas provides
                                           provides no authority for this assertion and even cites a

    case involving a private meeting between a reporter and a deputy. See Knobel, 97 Or. App. at
    561 (acknowledging a § 165.540(6) defense was available).
                                                  available). Veritas’s
                                                              Veritas's cited authority does not

    show that an unconcealed recording device is not enough for participants in a conversation to
                                                       Pls.’ Resp.
    typically have known they were being recorded. See Pls.' Resp. at
                                                                   at 24.
                                                                      24. Veritas argues that in

    Knobel, the reporter was charged after the deputy asked about an “unconcealed
                                                                     "unconcealed recording


Page 13 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
    device” Pls.'
    device" Pls.’ Resp.
                  Resp. at
                        at 23
                           23 (citing
                              (citing 97 Or. App. at 561). But the court held that “a
                                                                                   "a rational trier of
    fact could have found beyond a reasonable doubt that the recorder was concealed"
                                                                          concealed” because “only
                                                                                             "only

    an eighth of an inch of the recorder was visible from
                                                     from the
                                                          the top
                                                              top of
                                                                  of defendant’s pocket.” 97 Or. App.
                                                                     defendant's pocket."

    at 565 (emphasis added).

           Veritas also contends that `"[t]he
                                      “‘[t]he test is not whether [a party] was aware that the

    conversation was being recorded; it is whether the [obtaining party] gave [all parties] the

    required information.’” Pls’. Resp.
             information."' Pls'. Resp. at 24 (quoting Elkins v. Washington Cty., No. CIV 06-448-

    ST, 2007 WL 1342155, at *7 (D. Or. May 3, 2007)). But in Elkins specific notice was required

    because it was a brief encounter, not a private meeting. 2007 WL 1342155, at *6 (citing State v.

    Bichsel, 101 Or. App. 257, 262 (1990)). The exception for private meetings, however, does not

    require notice, only that the other party knew or should have known. Id. at *6 n.1; ORS

    § 165.540(6)(c). Practically speaking, there is significant overlap between unconcealed devices

    and whether a participant reasonably should have known they were being recorded.

           Veritas argues that ORS § 165.540(6)(c) is overinclusive and not narrowly tailored

    because the knowledge requirement is more restrictive on a conversation’s
                                                               conversation's participants than ORS

    § 133.721(7) is on eavesdroppers.
                       eavesdroppers. Pls.’
                                      Pls.' Resp. at 25. As discussed in § I.A.2 above,
                                                                                 above, Veritas’s
                                                                                        Veritas's

    argument relies on its misreading of the eavesdropping statute.
           These exceptions are well-tailored to the State’s
                                                     State's interest in protecting Oregonians from

    being secretly recorded.

                       2. ORS
                           ORS§§165.540(5)(b)
                                 165.540(5)(b) is Constitutional.
           ORS § 165.540(5)(b) allows recording of a conversation with a law enforcement officer

    if, among other things, “[t]he
                            "[t]he recording is made openly and in plain view of the participants in
        conversation.” Veritas argues that this exception is content-based because it requires that the
    the conversation."

    obtained conversation include a law enforcement
                                        enforcement officer.
                                                    officer. Pls.’
                                                             Pls.' Resp. at 21 (citing Reed, 576 U.S.

    at 165). A law that distinguishes among different speakers may be a means of controlling


Page 14 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
    content. See Citizens United v. Fed. Election Comm’n,
                                                  Comm'n, 558 U.S. 310, 340 (2010). But ORS

    § 165.540(5)(b) is no such law because it does not create a “distinction[]
                                                                "distinction[] drawn based on the

    message a speaker conveys”;
                      conveys"; indeed, the exception does not even turn on whether the law

    enforcement officer is speaking or being spoken to. See Reed, 576 U.S.
                                                                      U.S. at
                                                                           at 163–64;
                                                                              163-64; see also
    Turner Broad. Sys., 512 U.S. at 658 (“speaker-based
                                        ("speaker-based laws demand strict scrutiny when they

    reflect the Government’s preference for the substance of what the favored speakers have to say
                Government's preference

    (or aversion to what the disfavored speakers have to say).”).
                                                         say)."). The absence of an exception for

    other government officials has nothing to do with the substance of the messages they convey. A
    conversation with a law enforcement officer and a conversation with the Public Records

    Advocate, to use Veritas’s example, could involve the same content or viewpoint. See Pls.'
                     Veritas's example,                                                  Pls.’ Resp.

    at 21.

             Whether the recording is “made
                                      "made while the officer is performing official duties”
                                                                                     duties" also does

    not turn on the subject matter of the expression. Veritas argues that because the recording must

    be made while the officer is performing official duties, the exception requires examination of the
                                                   legality.10 Pls.'
    content of the communications to determine its legality.10 Pls.’ Resp.
                                                                     Resp. at 21–22
                                                                              21-22 (citing Wasden,
    878 F.3d at 1204); see ORS § 165.540(5)(b)(B). Here, considering the content of the

    conversation or the viewpoints expressed is unnecessary. It would only require a determination

    of whether the officer was performing official duties at the time of the recording. An officer may

    still be on-duty while having a conversation about any subject matter. An officer could also

    express the same view on-duty or off-duty, and only the former would be subject to the open

    recording exception. Thus, Veritas’s
                               Veritas's argument that the exception must be content-based because

    it turns on whether the officer is performing official duties is unfounded. See Pls.'
                                                                                    Pls.’ Resp.
                                                                                          Resp. at 21

    n.6.

    10
    10 Even
       Evenififititwere
                   wereotherwise,
                        otherwise,the
                                   theneed
                                       needfor
                                            for“inspection
                                                "inspection of
                                                            of aa speaker’s
                                                                   speaker's message is not dispositive on
    the question of content neutrality.”
                             neutrality." Recycle for Change v. City of Oakland, 856 F.3d 666, 671
    (9th Cir. 2017).

Page 15 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           In addition, Veritas ignores the argument that viewpoint neutrality does not apply here

                                                         Defs.’ Mot.,
    because the government itself is being recorded. See Defs.' Mot., § I.B. It is the government’s
                                                                                       government's

    prerogative not to assert its interest in being specifically informed before being recorded, thereby

    participating in another’s expression, in one context but not in others. See also Citizens United,
                     another's expression,
    558 U.S. at 341 (collecting cases where “an
                                            "an interest in allowing governmental entities to perform
          functions” allowed speech restrictions in protecting public education, penological, military,
    their functions"

    and federal service entities’ functions). In addition, "the
                        entities' functions).              “the First Amendment analysis might be

    appreciably affected by the type of government official who would be recorded.”
                                                                         recorded." Project Veritas
    Action Fund, 2020 WL 7350243, at *24 (contrasting
                                         (contrasting “a
                                                      "a mayor’s
                                                         mayor's speech in a public park”
                                                                                    park" with “a
                                                                                               "a

    grammar school teacher interacting
                           interacting with
                                       with her
                                            her students
                                                students …              trip”). Consequently, the lack
                                                         ... on a field trip").

    of exceptions for other government employees does not make ORS § 165.540 content-based. See

    id.
           The law-enforcement exception is not “justified
                                                "justified with”
                                                           with" reference to the content of the

    speech for the same reason as the felony crime exception. See § I.A.1.b, above. The purpose of

    the law is to permit recordings for evidentiary purposes given the nature of law enforcement
    officers’ duties,
    officers' duties, not to encourage expression regarding police officers and no others. Law

    enforcement officers perform unique public safety functions. Allowing recording furthers the
    government’s interest
    government's interest in
                          in supporting
                             supporting those public safety functions by allowing individuals to

    capture evidence of interactions with law enforcement, which sometimes involve life and death,

    more readily. In addition, there is less risk of unfair surprise when interacting with law

    enforcement, because “an
                         "an individual’s
                             individual's privacy interests are hardly at their zenith in speaking

    audibly in a public space within earshot of a police officer.”
                                                         officer." Project Veritas Action Fund, 2020

    WL 7350243, at *20. ORS § 165.540(5)(b) is content-neutral.




Page 16 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
              As explained above, ORS § 165.540(5)(b) allows open recording in circumstances where

    there is no unfair surprise. Therefore, it is narrowly tailored
                                                           tailored to
                                                                    to the
                                                                       the State’s
                                                                           State's interest in protecting

    Oregonians from being recorded without their knowledge.
              Even if the law-enforcement exception were content-based, it would survive any level of

    scrutiny. A growing body of law recognizes a First Amendment right to openly record law

    enforcement officers when they perform official duties in public. See Project Veritas Action
    Fund, 2020 WL 7350243, at *15 (noting the First, Third, Seventh, and Eleventh Circuits have
                                                        11
    recognized a First Amendment right to openly record
                                                 recordll  and no federal court of appeals has
    rejected such a claim). Given the First Amendment arguably requires that Oregon create a law-

    enforcement exception, Oregon has a compelling interest in crafting a law that meets such a

    requirement. Cf. League of United Latin Am. Citizens v. Perry, 548 U.S. 399, 518 (2006) (Scalia,
    J., concurring in part) (“If
                            ("If compliance with § 5 [of the Voting Rights Act] were not a compelling

    state interest, then a State could be placed in the impossible position of having to choose between

    compliance with § 5 and compliance with the Equal Protection Clause.”).
                                                                 Clause.").
                                                    12
              C.      Count III Should Be Dismissed.
                                          Dismissed.12

                             CountIII's
                         1. Count  III’sFacial
                                         FacialChallenge
                                               Challenge Fails
                                                         Fails to
                                                               to State
                                                                  State a Claim.

                 Defendants’ opening brief concedes, Bartnicki precludes certain applications of
              As Defendants'

    § 165.540(1)(e). But even in the First Amendment context, “[a]
                                                              "[a] statute is not invalid simply
    11
    11 Last week’s First
            week's   First Circuit
                           Circuit decision
                                   decision in favor of the ACLU’s
                                                            ACLU's Martin plaintiffs in Project Veritas
    Action Fund is the only one of these decisions to hold that a state “violates
                                                                           "violates the First Amendment
    in criminalizing the secret, nonconsensual audio recording of police officers discharging their
    official duties in public spaces.”
                               spaces." 2020 WL 7350243, at *24 (emphasis
                                                                     (emphasis added).
                                                                                 added). Veritas’s
                                                                                         Veritas's
    Complaint here does not specifically challenge the law-enforcement
                                                            law-enforcement exception’s
                                                                              exception's provision
    requiring that such a “recording
                            "recording is made openly and in plain view of the participants in the
    conversation,” ORS § 165.540(5)(b)(B) (emphasis added).
    conversation,"
    12
    12 Veritas argues that the motion to dismiss would leave intact its Count III with respect to ORS
    § 165.540(1)(d), which concerns knowingly “[o]btain[ing]”
                                                     "[o]btain[ing]" an illegal recording, even if the
    Court dismissed Veritas’s
                       Veritas's challenge to “us[ing]”
                                               "us[ing]" such a recording under subsection (e).(e). Veritas’s
                                                                                                    Veritas's
    pleadings make no separate allegations regarding its subsection (d) claim, and  and Defendants’
                                                                                         Defendants'
    arguments regarding subsection (e) apply with equal force to subsection (d). Accordingly, Count
    III should be dismissed in its entirety.

Page 17 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
    because some impermissible applications are conceivable.”
                                                conceivable." United States v. Schales, 546 F.3d
    965, 971 (9th Cir. 2008). “Instead,
                              "Instead, the ‘law’s
                                            `law's application to protected speech [must] be
    “substantial,” not only in an absolute sense, but also relative to the scope
    "substantial,"                                                         scope of
                                                                                 of the
                                                                                    the law’s
                                                                                        law's plainly
    legitimate applications.’”
               applications.'" Id. (quoting Virginia v. Hicks, 539 U.S. 113, 119–20
                                                                             119-20 (2003)). Bartnicki

    recognized that “the
                    "the outcome of th[at] case[] does not turn on whether § 2511(1)(c) may be

    enforced with respect to most violations of the statute without offending the First Amendment.”
                                                                                        Amendment."
    532 U.S. at 533. In other words, Bartnicki does not address Veritas’s
                                                                Veritas's facial claim.
                                “Bartnicki does control the content-based status of section
            Veritas argues that "Bartnicki
    165.540(1)(e).” Pls.’
    165.540(1)(e)." Pls.' Resp. at 26. Bartnicki held that the law at issue was “in
                                                                                "in fact a content-

    neutral law of general applicability.”
                           applicability." 532 U.S. at 526. The as-applied challenge nevertheless

    succeeded in that case because the broadcaster played no part in making the illegal recording, the

    recording had great public importance, and there was no legitimate privacy interest at stake. See
    Defs.’ Mot.
    Defs.' Mot. at
                at 15. Here, as Defendants'
                                Defendants’ Motion explains and Plaintiffs’
                                                                Plaintiffs' response does not

    address, the vast majority of applications of ORS § 165.540(1)(e) are well beyond the narrow

    exception that Bartnicki establishes. Id. at 16-18.
                                                 16–18. "[B]y
                                                        “[B]y looking
                                                               looking solely
                                                                       solely at one half of the

    equation,”—that some applications of the distribution provision are unconstitutional—“Project
    equation,"—that                                                     unconstitutional—"Project

    Veritas fails to show, as it must, that the
                                            the unconstitutional
                                                unconstitutional applications
                                                                 applications are
                                                                              are‘substantial’
                                                                                  'substantial' relative to

    the extensive range of applications it does not even challenge.”
                                                         challenge." Project Veritas Action Fund,

    2020 WL 7350243, at *22. For that reason, Veritas’s
                                              Veritas's facial challenge fails.

                        2. Veritas
                            VeritasDoes
                                    DoesNot
                                         NotHave
                                            HaveStanding
                                                 Standingto
                                                          to Assert
                                                             Assert its
                                                                     its Count
                                                                         Count III As-Applied
                            Challenge.
            Veritas lacks standing to assert its as-applied challenge to ORS § 165.540(1)(e) because it

    has no recordings made in violation of ORS § 165.540(1)(c) to distribute other than those it
                 13
    made itself.
         itself.13                      “[i]t is sufficient for standing purposes that the plaintiff intends
                    Veritas argues that "[i]t

    13
    13 Depositionof James O’Keefe                   12:12–15 (testifying
                          O'Keefe (ECF No. 19-1) at 12:12-15 (testifying no insider collaborations
    are in Oregon).

Page 18 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
    to engage in a course of conduct arguably affected with a constitutional interest and that there is

    a credible threat that the challenged provision will
                                                    will be invoked
                                                            invoked against
                                                                    against the
                                                                             the plaintiff.”
                                                                                 plaintiff." Pls.’
                                                                                             Pls.' Resp. at
    26 (citing Libertarian Party of Los Angeles County v. Bowen, 709 F.3d 867, 870 (9th Cir.

                Pls.’ Resp.
    2013)); see Pls.' Resp. at
                            at 26.
                               26. Typically,
                                   Typically, a plaintiff's
                                                plaintiff’s intention
                                                             intention to
                                                                       to violate
                                                                          violate the law is enough to

    meet this standard. That’s
                        That's why in Bowen, the Libertarian Party of Los
                                                                      Los Angeles’s
                                                                          Angeles's desire to “use
                                                                                              "use

    circulators who reside in counties other than Los Angeles County to gather signatures for

    candidates in that county”
                       county" in violation of California law was sufficient for standing. Id. at 869.

            But unlike Bowen and other typical cases, Veritas’s
                                                      Veritas's intention here is not enough; a third
    party must act as well. For Veritas to “engage
                                           "engage in a course of conduct”
                                                                  conduct" that would violate ORS

    § 165.540(e) but be protected by Bartnicki, a third-party must send Veritas a recording that the

    third party made in violation of ORS § 165.540(c) without Veritas's
                                                              Veritas’s assistance.
                                                                        assistance. "To
                                                                                    “To prove this

    kind of harm, [Veritas] must at least show that [it] is likely to [distribute such a recording] in the

    reasonably foreseeable future if [Oregon] did not [prohibit it].”
                                                                it]." Carney v. Adams, --- S.Ct. ----,
    No. 19-309,
        19–309, 2020
                2020 WL
                     WL 7250101,
                        7250101, at
                                 at ** 99 (Dec.
                                          (Dec. 10,
                                                10, 2020)
                                                    2020) (holding plaintiff lacked standing). While

    Veritas has alleged it would consider distributing an Oregon recording if it received one, Veritas

    provides no reason to conclude that its receipt of an unsolicited recording from Oregon that it

    would have interest in distributing is “certainly
                                           "certainly impending.”
                                                      impending." See Clapper v. Amnesty Int’l
                                                                                         Int'l USA,
    568 U.S. 398, 409 (2013) (dismissing complaint on standing grounds because “‘[a]llegations
                                                                               ""[a]llegations of

    possible future injury’ are not
                    injury' are not sufficient"
                                    sufficient” to establish injury-in-fact). Veritas solicits such
                                                                                14
    recordings from insiders nationwide without targeting any particular state.
                                                                         state.14  Veritas has existed
                            15
    for more than 10 years.
                     years.15  It cites only a single recording that it did not help to create in that



    14
    14 O’Keefe Dep.
       O'Keefe Dep. at 18:15-20;
                       18:15–20; Project
                                 Project Veritas
                                         Veritas webpage,
                                                 webpage, "On
                                                          “On the Inside? Contact Us Today!”
                                                                                     Today!"
    (ECF No. 19-7).
    15
    15 James O’Keefe,
             O'Keefe, American Pravda (ECF No. 19-4 at 2) at 15.


Page 19 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                Georgia.16 Receipt of a recording from one of the 50 states in the past decade is
    decade—from Georgia.16

    not evidence that receipt of one from Oregon is certainly impending.

            Veritas seeks an advisory opinion regarding whether, in the unlikely event that it receives

    an unsolicited illegal recording from Oregon, the First Amendment protects its right to distribute
                     “require[s] that a case embody a genuine, live dispute between adverse parties,
    it. But standing "require[s]

    thereby preventing the federal courts from issuing advisory opinions.”
                                                                opinions." Carney, 2020 WL
    7250101, at *3. Veritas argues that if the Court lacks jurisdiction to rule in this case then Veritas

    receives a recording, its only remaining choice would be to risk criminal prosecution or not to
    distribute the recording at all. See Pls.'
                                         Pls.’ Resp.
                                               Resp. at
                                                     at 27.
                                                        27. But that's
                                                                that’s not
                                                                       not true:
                                                                            true: ifif Veritas
                                                                                       Veritas had a concrete

    reason to believe it would receive an unsolicited illegal recording—for example, if an
                                                                                        an “insider”
                                                                                           "insider"

    offered Veritas a recording from Oregon—it would have standing to pursue an as-applied

    challenge as to that recording. Because there is no basis to conclude such a scenario is “certainly
                                                                                             "certainly
    impending,” Veritas lacks standing to assert its Count III as-applied challenge.
    impending,"

    II.     VERITAS'S
            VERITAS’S PLANS FOR FUTURE RECORDINGS ARE INSUFFICIENTLY
            DETAILED FOR ITS AS-APPLIED CLAIMS TO BE RIPE.
            Veritas’s as-applied
            Veritas's as-applied claims
                                 claims are
                                        are not fit for judicial review and therefore must be dismissed

                                  doctrine.17 Defendants do not contest that Veritas has alleged it
    under the prudential ripeness doctrine.17

    wishes to make recordings that would violate ORS § 165.540(c). But the recordings Veritas

    would allegedly make and distribute are not sufficiently certain and well-defined to allow the

    Court to undertake a full as-applied analysis under the First Amendment.

    16
    16Decl. of Robert Joel Halderman (ECF No. 36) at ¶¶   In 5, 7.
    17
    17The Motion argues that the Complaint should be dismissed on prudential ripeness grounds.
    However, the First Circuit held a similar case filed by Project Veritas Action Fund “must
                                                                                           "must be
    dismissed without prejudice for lack of Article III jurisdiction on ripeness grounds.”
                                                                                  grounds." Project
    Veritas Action Fund, 2020 WL 7350243, at *24. Because Article III ripeness is a requirement for
    subject-matter jurisdiction, the Court may dismiss the Complaint sua sponte. See United
    Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (the “district
                                                                                              "district
    court ha[s] a duty to establish subject-matter
                                    subject-matter jurisdiction
                                                   jurisdiction …
                                                                ... sua sponte, whether the parties
    raise[] the issue or not”).
                         not").

Page 20 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
            Veritas’s response
            Veritas's response doubles
                               doubles down on its allegation that it will undertake any number of

    other investigations beyond the handful of specific investigations articulated in its Complaint.
        Pls.’ Resp.
    See Pls.' Resp. at
                    at 29.
                       29. The
                           The topics
                               topics and
                                      and settings
                                          settings in
                                                   in which
                                                      which Veritas might record are nearly limitless.

    See Compl. ¶ 31. “This
                     "This lack of precision [] prompts the concern that it is merely
                                                                               merely ‘conjectural
                                                                                      'conjectural to
    anticipate’ that
    anticipate'  that [the
                      [the statute]
                           statute] will
                                    will ever
                                         ever be
                                              be applied in many of the distinct contexts to which Project

    Veritas’s challenge
    Veritas's challenge to [the] measure—by the organization’s     terms—extends.” Project
                                                organization's own terms—extends."
    Veritas Action Fund, 2020 WL 7350243, at *23 (citing Babbitt v. United Farm Workers
                                                                                Workers Nat’l
                                                                                        Nat'l
    Union, 442 U.S. 289, 304 (1979)). Moreover, Veritas’s
                                                Veritas's recordings focus on the words of others.
    Thus, it cannot commit to the specific details of its recordings. See Susan B. Anthony List v.

    Driehaus, 573 U.S. 149, 167–68 (2014) (finding
                            167-68 (2014) (finding claims fit for judicial review under the test for

    prudential ripeness where petitioners pleaded specific statements they intended to make in future

    elections). Veritas seeks an injunction absolving itself of responsibility for any violation it

    commits of ORS § 165.540(c), (d), or (e). See Complaint
                                                  Complaint 'Irlf
                                                             ¶¶ 43,
                                                                  43,47,
                                                                     47, Count
                                                                         Count III (¶
                                                                                   (If3)
                                                                                      3) (alleging
                                                                                          (alleging the
    law is “unconstitutional
           "unconstitutional …   as applied to Plaintiffs");
                             ... as            Plaintiffs”); see also id., Prayer for Relief ¶¶
                                                                                             'In 1–2.
                                                                                                 1-2.

            Veritas does not contest that the question in an as-applied challenge is whether the law
    “‘impose[s] restrictions on speech that are disproportionate when measured against their
    "`impose[s]

    corresponding privacy and speech-related benefits, taking into account the kind, the importance,

    and the extent of these benefits, as well as the need for the restrictions in order to secure those
    benefits.’” Defs.'
    benefits."' Defs.’ Mot.
                       Mot. at
                            at 21 (quoting Bartnicki, 532 U.S. at 536 (Breyer, J., concurring)). Veritas

    does not explain how this multi-factor test could be undertaken without knowing the specific

    burdens on speech that enforcing the law in a particular instance would impose on Veritas or the

    burdens on privacy that enjoining its enforcement would impose on others. “[C]oncern
                                                                              "[C]oncern about

    adjudication of hypothetical rather than real disputes looms even larger when one considers the

    ways in which the First Amendment analysis could be affected by the types of conversations that

    are targeted.”
        targeted." Project Veritas Action Fund, 2020 WL 7350243, at *23. Veritas asks this Court to


Page 21 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
    ignore these gaps and “judge
                          "judge the outer bounds of the application of [its] decision without

    knowing the particular contours of the case or controversy,”
                                                   controversy," Thomas v. Anchorage Equal Rights
    Comm’n,
    Comm'n, 220 F.3d 1134, 1142 n.8 (9th Cir. 2000).
           Veritas’s as-applied
           Veritas's as-applied challenges
                                challenges are not fit for judicial review because “Veritas
                                                                                   "Veritas has not

    sought relief in bringing these challenges that is more congruent in scope to an articulated set of

    planned investigations.”
            investigations." Project Veritas Action Fund, 2020 WL 7350243, at *22. For the Court

    to adjudicate an as-applied challenge, it must know to what facts it is applying the First

    Amendment. The Court cannot know that here, thus Veritas’s
                                                     Veritas's as-applied claims are unfit for
    judicial review under the prudential ripeness doctrine.
                                             CONCLUSION

           The Motion should be granted and the Complaint should be dismissed with prejudice.

           DATED December
                 December 22 , 2020.

                                                         Respectfully submitted,
                                                         ELLEN F. ROSENBLUM
                                                         Attorney General



                                                             s/ Brian Simmonds Marshall
                                                         BRIAN SIMMONDS MARSHALL #196129
                                                         CARLA A. SCOTT #054725
                                                         Senior Assistant Attorneys General
                                                         SHAUNEE MORGAN #194256
                                                         Assistant Attorney General
                                                         Trial Attorneys
                                                         Tel (971) 673-1880
                                                         Fax (971) 673-5000
                                                         Brian.S.Marshall@doj.state.or.us
                                                         Carla.A.Scott@doj.state.or.us
                                                         Shaunee.Morgan@doj.state.or.us
                                                         Of Attorneys for Defendants




Page 22 - REPLY
           REPLYTO
                 TOPLAINTIFFS'
                    PLAINTIFFS'RESPONSE
                               RESPONSETO
                                        TO STATE
                                           STATE DEFENDANTS'
                                                 DEFENDANTS' MOTION TO DISMISS


                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
